 Case 2:18-cv-01103-RGK-AGR Document 84 Filed 01/22/21 Page 1 of 1 Page ID #:1227



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   EVERTON WHITELY,                       )      NO. CV 18-1103-RGK (AGR)
                                            )
12                         Plaintiff,       )
                                            )      ORDER ACCEPTING FINDINGS AND
13       v.                                 )      RECOMMENDATION OF UNITED
                                            )      STATES MAGISTRATE JUDGE
14   CDCR, et al.,                          )
                                            )
15                         Defendants.      )
                                            )
16
              Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17
     file, and the Report and Recommendation of the United States Magistrate Judge. No
18
     objections to the Report have been filed. The Court accepts the findings and
19
     recommendation of the Magistrate Judge.
20
              IT IS ORDERED that Plaintiff’s Motion for Default or sanctions is DENIED.
21
     (Dkt. Nos. 67, 69.)
22
23
     DATED: January 22, 2021
24                                                R. GARY KLAUSNER
                                                 United States District Judge
25
26
27
28
